Title: From James Madison to Charles Pinckney, 21 April 1804
From: Madison, James
To: Pinckney, Charles



Sir,
Department of State April 21st 1804
I have the honor to inclose the report of the Committee of claims to the House of Representatives and an act of Congress respecting David Valenzin, a principal owner of the cargo of the Polacre Paulina, Capn Radich, captured in January 1803 by Capn Sterritt of the United States schooner Enterprize which has been a subject of complaint by the Imperial Minister at Madrid. They are transmitted to you together with the inclosed documents from Commodore Morris with a view to explain the particulars of the capture and subsequent proceedings in relation to the pretended prize. These are certainly marked with irregularities, which doubtless proceeded more from mistaken conceptions of duty than from a disposition to oppress the captured. In the mean time it is hardly susceptible of a question that Valenzin was a subject of Tripoli and as such his property liable to condemnation. It is understood that no actual blockade of Tripoli existed at the time of capture, and there fore that the vessel was not forfeitable but entitled to freight. That the capture was lawful and justifiable is not doubted, but what is to be regretted is the misapprehension which induced the captors to expect an adjudication at Malta or Gibraltar and finally to send the papers and owner of part of the cargo to the United States without the property. You may therefore signify to the Imperial Minister that the United States having a particular interest in respecting and seeing respected the neutral flag cannot but disapprove of whatever has happened in derogation of its rights in this particular instance; that their Courts of justice being distinguished for a liberal regard to the rights of foreigners it is to be expected that the Imperial subjects will receive adequate compensation for the wrongs committed, on making a proper application accompanied with the necessary proofs; but that if any peculiar circumstances should render the judicial remedy less applicable or extensive than may satisfy the claims of ample justice, the Legislature will doubtless listen to their complaint with the same favorable disposition by which they were led to pass the act in Valenzin’s case.
Inclosed is a memorial and official documents, which Mr John Perry, whose case I transmitted to you in the year 1801, has been advised to address to the King of Spain. Be pleased to place it in such channel as may convey it to him with the best effect consistently with the nature of its subject.
Mr Daniel Clark of New Orleans has represented that Gilbert Leonard late Contador at that place intends to apply for the appointment of Spanish Consul there and that he possesses such qualities and friendly dispositions as would make his success desirable to us. I therefore request you to take a fit occasion to support his pretensions in that delicate manner which is prescribed by our disinclination to interfere in Spanish appointments to office in ordinary instances. I have the honor to be &c
James Madison
